'                                                  STATE OF VERMONT
'
'                                               ENVIRONMENTAL COURT
'
                                         }
'Appeal of Griffin                       }          Docket No. 92-6-04 Vtec
                                         }
                                         }
'
                                      Decision and Order on Pending Motions

       Appellants Robert D. and Muriel J. Griffin appealed from conditions imposed in a

decision of the Zoning Board of Adjustment (ZBA) of the Town of Fayston, granting a

conditional use approval for a home occupation for Appellants' excavating business '[1].

Appellants are represented by Lauren S. Kolitch, Esq.; and the Town is represented by

Amanda Lafferty, Esq. Interested Persons Richard J. Petit, Kathryn Henry, and Robert

Center appeared and represent themselves, but did not participate in the briefing of the

motions. The Town and Appellants each moved for summary judgment.




       Town's Motion to Strike

       In connection with the motions for summary judgment the Town has moved to strike

the reply memoranda (and any new facts and arguments raised in those memoranda)

because V.R.C.P. 56 does not allow for reply memoranda.          The Town argues that
Appellants failed to provide the required statement of material facts in dispute. Appellants

argue that V.R.C.P. 76(a)(3) excludes motions for summary judgment from the civil rules

applicable to Environmental Court proceedings.


       First, we note that V.R.C.P. 76, containing the rules and provisions applicable to

the Environmental Court in effect through January 30, 2005, has been superseded by the

Vermont Rules for Environmental Court Proceedings (V.R.E.C.P.) as of January 31,

2005. Both under the former V.R.C.P. 76(a)(3) and the current V.R.E.C.P. 4(a)(3), the

only type of proceeding to which V.R.C.P. 56 does not apply is that for review of

environmental enforcement orders issued under 10 V.S.A. Chapter 201.             See former

V.R.C.P. 76(a)(2). Even in those cases, V.R.E.C.P. 4(a)(3) allows the Court to dispose

of pretrial legal issues with the "functional equivalent of summary judgment@' but without

the "time limits and other specific requirements of V.R.C.P. 56." See Reporter's Notes to

V.R.E.C.P. 4(a)(3). Both under the former V.R.C.P. 76(a)(2) and the current V.R.E.C.P.

2 and 5, pertaining to appeals from decisions of municipal panels, summary judgment

under V.R.C.P. 56 does apply.

       While V.R.C.P. 56 does not provide for a reply memorandum, the law favors the

resolution of disputes on their merits, and no prejudice will result to either party from the

Court's consideration of all of the parties=' arguments, as if they had been presented in a
single set of cross-motions and cross-responses.       Accordingly, the Town's Motion to

Strike is DENIED.




Motions for Summary Judgment


       The following facts are undisputed unless otherwise noted. Appellants own a 3-

acre parcel of property located at 1909 Airport Road in Fayston, in the Rural Residential

zoning district. Home occupations are a conditional use in the Rural Residential zoning

district. The definition of the term "home occupation" in '3.1 of the Zoning Ordinance

limits a home occupation to the use "of a minor portion of a dwelling or accessory

building" by the residents. Section 5.2.2, applicable to conditional use approval of home

occupations, requires that "[n]o materials or equipment are stored outside the building nor

are there any exterior indications of the home occupation other than as allowed" in '5.2.4,

pertaining to allowed signs for a home occupation.

            Appellants maintain an 8' x 8' office space within their residence on this

property. In 1995, Appellants' son, Michael Griffin, had been living at the residence and

had been in business with his brother-in-law Jerry Rutledge as Griffin & Rutledge

Construction Co., Inc.   They had obtained conditional use approval from the ZBA to

operate Griffin & Rutledge Construction Co., Inc., from Appellants' residence as a home

occupation. The ZBA decision found that there was "an office for the business as well as
contracting supplies" at the Griffin home, that "[n]othing is stored outside and a shop is

not on the premises," and that "[a]ll construction is done on the job site." The ZBA

approved the home occupation in September 1995 on that basis, also requiring that a sign

be changed to meet the requirements of '5.2.4.


      In May 2000, Appellant Robert Griffin and Michael Griffin incorporated Griffin &

Griffin Excavating, Inc. (Griffin & Griffin) and ran it from the home office as Griffin &

Rutledge Construction Co. had done.       After Michael Griffin died in an accident     in

September of 2001, Appellants continued to own and operate Griffin & Griffin from the

home office, with Muriel Griffin acting as bookkeeper and Robert Griffin doing the

excavation work. The business employs no more than four employees[2], depending on

the time of year. In late 2001 or early 2002, Appellant Muriel Griffin inquired of the

former zoning Administrative Officer whether Appellants needed to apply for their own

home occupation permit (as Michael Griffin had held the Griffin & Rutledge permit), and

were told that they did not need to reapply. They also did not seek amendment of the

Griffin & Rutledge home occupation permit to substitute themselves as the permit holders.

       Beginning in the spring of 2000, Griffin & Griffin purchased excavation equipment,

some of which is kept on the residence property when it is not being used at a job site or

a gravel pit. From the spring of 2000 to at least December of 2004, Griffin & Griffin has

owned or operated two 14-yard dump trucks, a trailer, two (or more) 1-ton pick-up trucks,
a backhoe/excavator, a bulldozer, a Caterpillar Skid Steer (loader), and another loader.

One of the two pick-up trucks (used as Mr. Griffin's personal vehicle), the small Skid

Steer, and the two dump trucks are stored at Appellants' residence; while the other

equipment is normally moved directly from one job site or gravel pit to another, although

one of the other pieces of equipment is occasionally parked at the residence property.

Maintenance of the equipment is not generally performed at the residence property, but

rather at a job site or at a garage owned and operated by a third party.

       Also from the spring of 2000 through at least December of 2004, Appellants have

stored small amounts of excavating materials, including stone, gravel, or sand, at the

residence property. The amount of material stored at any given time averages fourteen

cubic yards, although at different times there may be two to four small piles of different

types of stone or sand.

       In April of 2003, Appellants applied for and received a permit to construct a 40' x

60' garage, to be attached to their house by a 12' x 12' breezeway, to store and to be

able to service their construction equipment at their residence property.         The then-

Administrative Officer observed their storage of materials and vehicles at their property and

never warned them, either orally or in writing, that they were in violation either of the

terms of the Griffin & Rutledge permit or of the provisions of the Zoning Ordinance

pertaining to home occupations.     The business garage permit was not appealed and
became final; however, Appellants have not constructed that garage. Any issues regarding

the scope of that permit or whether it has lapsed are not before the Court in the present

appeal.


       The present zoning Administrative Officer has held the position since late

September of 2003. In November of 2003, Appellants applied for a zoning permit to

construct a 13' x 13' shed for their personal use, not for their home business.            In

connection with this application (which was later granted and is not at issue in this

appeal), Appellant Muriel Griffin and the Administrative Officer first discussed the business

use of Appellants' residence property, and Appellants=' understanding that the parking of

the dump trucks and occasional parking of other equipment was allowed under the Griffin

& Rutledge home occupation permit, that the 8' x 8' office space was used for Griffin &

Griffin's bookkeeping, and that the excavating equipment had been parked and materials

had been stored at the residence property since early 2000.

       By letter dated December 10, 2003, and with the heading "WARNING concerning

home occupation at 1909 Airport Road," the Administrative Officer informed Appellants,

among other things, that the 1995 conditional use approval granted to Griffin & Rutledge

did not "extend to" Griffin & Griffin, and that therefore Griffin & Griffin required its own

home occupation permit in order to operate out of Appellants' residence.          The letter

requested Appellants to "[p]lease submit your application for a home occupation within 30
days of the date of this letter, or cease business operations at your residence. Otherwise,

I will have to pursue this matter as a violation of the Fayston Zoning Ordinance."

Appellants did not appeal this determination to the ZBA, and it became final.

       Instead, in response to this warning, on December 29, 2003, Appellants submitted

a form application to the ZBA for approval of a home occupation at their existing

residence. The >'proposed use' was described as A'office" and the 'square footage of

proposed use' was described as "8' x 8'." In this application Appellants did not request

approval of outdoor parking of the business construction equipment or outdoor storage of

piles of materials at the residence property.


       The ZBA considered Appellants' application at its hearing on February 12, 2004.

Most of the hearing discussion addressed the outdoor activities and storage on the

property, including the hours of operation and what vehicles and equipment travel on

Airport Road to and from the property. The minutes of the February 12, 2004 hearing

reflected that Appellants wished to continue to park at least the two dump trucks at the

residence. The ZBA adjourned the public hearing to a deliberative session.

       At its March 11, 2004 meeting, the ZBA voted to approve the February 12, 2004

minutes regarding the Griffins' application for a home occupation. On March 24, 2004,

the Administrative Officer circulated by email to the ZBA members a draft decision on the
Griffin home occupation application, for them to review for discussion at the April 8, 2004

meeting.

       At its April 8, 2004 hearing, the ZBA voted unanimously to "accept the draft notice

of decision concerning Robert and Muriel Griffin['s] application #2407 for a home

occupation." The written notice of decision, signed by the ZBA Chair, was issued on May

1, 2004. It approved the conditional use of the "home office for clerical and administrative

operation of the business known as Griffin & Griffin Excavating, Inc.@' subject to two

conditions: that "[n]o business[-]related materials, including sand, stone, gravel, etc., may

be stored on the applicant's residential property," and that "no construction or excavation

equipment, including but not limited to backhoes, front end loaders, bulldozers, trailers,

flatbed trailers, dump trucks, excavators, bobcats, fuel tanks, and skid tanks[,] may be

stored or maintained on the applicant's residential property, with the exception of up to two

personal/business use trucks of under 10,000 lbs. gross vehicle weight."




       Appellants first argue that the ZBA failed to render a timely decision within sixty

days after completing the February 12, 2004 public hearing, so that their application for

conditional use approval of their home occupation should be deemed to be approved.

Although the record of ZBA activity presented in the minutes of its February, March and

April 2004 meetings is not as clear as it could be, the draft decision on the Griffin
application was circulated to the ZBA members prior to its April 8, 2004 hearing, and at

that hearing the ZBA voted unanimously to "accept the draft notice of decision concerning

Robert and Muriel Griffin['s] application #2407 for a home occupation."           The ZBA

rendered its decision at the April 8, 2004 public hearing when it voted unanimously to

approve the draft notice of decision that granted the permit with conditions, within the

required sixty-day period after the February 12, 2004, hearing.      24 V.S.A. '4407(2)

(prior to amendments effective July 1, 2004). The fact that the written notice of decision

was not signed by the chair or sent to Appellants until three weeks later does not trigger

the deemed approval remedy.

      As in Leo='s Motors, Inc. v. Town of Manchester', 158 Vt. 561, 565 (1992), in

which the ZBA failed to send the written notice of decision in a timely fashion to the

landowner-applicant:

      the purpose of the statute will be best served if we read ' 4470(a) to require that

      a decision be rendered within [the required time period], whether or not the town

      observes the directive in that statute to "send to the appellant, by certified mail, a

      copy of the decision" within that period, so long as the failure to send a copy is

      inadvertent and not the result of a policy or purpose to withhold notice of the

      decision. By "rendered" we mean the decision is finally made before the expiration
      of the [required time] period, regardless of when, or if, the decision is reduced to

      writing, or made in writing.

Leo's Motors v. Town of Manchester, 158 Vt. 561, 565 (1992) (internal citations

omitted). The circumstances of this case do not reflect any ZBA indecision or protracted

deliberations for which the remedy of deemed approval would be appropriate. See, e.g.,

Appeal of Newton Enterprises, 167 Vt. 459, 465 (1998); Appeal of Ashline, 2003 VT

30;   Appeal of Angelino, Docket No. 261-11-02 Vtec (Vt. Envtl. Ct., Jan. 20, 2004);

compare, In re Appeal of McEwing Services, LLC, 2004 VT 53.


      However, we should note that even if the deemed approval remedy had been

applicable, all that would have been deemed to have been approved would have been the

conditional use requested in Appellants' application, 24 V.S.A. '4407(2) (prior to

amendments effective July 1, 2004) ("such requested conditional use"), and incorporating

the requirements of the ordinance applicable to that use. In re Kostenblatt, 161 Vt. 292,

300 (1994).

      The "home occupation" use category is only applicable to use of "a minor portion

of [a] dwelling or accessory building," '3.1, while '5.2.2 prohibits outside storage of

materials or equipment, and prohibits any 'exterior indications=' of the home occupation

other than signs approved under ''5.2.4. Thus, all that Appellants would have received by

virtue of the deemed approval remedy would have been approval to run the excavating
business from their home office; the conditions prohibiting outside storage of materials or

equipment would have been incorporated in that deemed approval from ''5.2.2 regardless

of whether or not they had been imposed as explicit conditions by the ZBA. Kostenblatt,

161 Vt. at 300.

       Moreover, to the extent that Appellants claim they should have been allowed to

continue to operate under the Griffin & Rutledge home occupation permit, it also included

the requirements that "nothing is stored outside," and was subject to the ordinance

prohibitions against outside storage of materials or equipment and exterior indications of

the home occupation.

       Appellants next argue that the scope of their permit should essentially be expanded

to the extent of their actual use of the property for outside storage and parking of business

equipment from their commencement of the business and acquisition of the equipment in

early 2000 to the December 2003 warning notice that they might be in violation. That is,

they argue that the municipality should be estopped from applying the terms of its Zoning

Ordinance due to the prior zoning Administrative Officer's failure to enforce those

provisions from the spring of 2000 through the early fall of 2003.


       Appellants have not shown that the elements of estoppel are met in this case, or

that this is one of the rare situations in which it is appropriate to estop a governmental

entity. In re Letourneau, 168 Vt. 539 547-548 (1998); and see Town of Bennington v.
Hanson-Walbridge Funeral Home, Inc., 139 Vt. 288, 293-94 (1981). Even if Appellants

had applied for outdoor storage of the materials and outdoor parking of the trucks, and

even if we assume that the former zoning Administrative Officer knew the facts and

intended his conduct to be acted upon by Appellants, we cannot conclude that Appellants

were ignorant of the true facts or that they detrimentally relied on the former zoning

Administrative Officer's representations.

       The "true facts" were that the home occupation section of the Zoning Ordinance is

only applicable to use of "a minor portion of [a] dwelling or accessory building," prohibits

outside storage of materials or equipment or any 'exterior indications=' of the home

occupation other than an approved sign, ''3.1 and 5.2.2; and that the Griffin & Rutledge

permit provided that "[n]othing is stored outside." These facts were equally available to

Appellants as to the former zoning Administrative Officer.

       Moreover, Appellants=' only detrimental reliance was to continue to operate their

business storing equipment and materials outdoors on their residence property from 2000

through 2003; they did not obtain any vested rights to continue to do so. That is, even if

we were to estop the Town due to the representations of the former zoning Administrative

Officer that no additional permit was required, the result would only be to preclude an

enforcement action applicable to the period prior to January 10, 2004 (30 days after the

deadline stated in the new zoning Administrative Officer's warning letter). In any event,
Appellants would not be eligible for a permit without the appealed conditions; rather, as in

My Sister's Place v. City of Burlington, 139 Vt. 602, 609 (1981), estoppel would result in

potential municipal liability for costs incurred by an applicant in reliance on a zoning

administrator's incorrect representations.




       Accordingly, based on the foregoing, the Town's Motion for Summary Judgment is

GRANTED and Appellants' Motion for Summary Judgment is DENIED. The ZBA was not

estopped by the prior Administrative Officer's non-enforcement of the Zoning Ordinance (or

the terms of the Griffin & Rutledge permit) from conditioning Appellants' new home

occupation permit on compliance with the home occupation requirements of the Zoning

Ordinance'[3]. Appellants' application for conditional use approval of their home occupation

was not deemed to be approved; but even if it had been deemed to be approved, all that

would have been approved was the scope of what was applied for (an 8' x 8' office),

limited by the requirements of the Zoning Ordinance as to home occupations.            This

decision concludes Docket No. 92-6-04 Vtec; we will schedule a telephone conference in

Docket No. 10-1-05 Vtec to determine how to proceed in that appeal in light of this

decision.




'
       Done at Berlin, Vermont, this 23rd day of May, 2005.
'
'
'
'
'
                              _________________________________________________
                                     Merideth Wright
                                     Environmental Judge



       '[1]
              Another appeal, Docket Number 10-1-05 Vtec, of a Notice of Violation for the
placement and storage of construction and excavation materials and equipment on the
residence property without a permit, has been filed with the Court but is inactive until
resolution of this appeal.

       '[2]
              The minutes of the February 12, 2004 hearing clarify that this number includes
Appellants. Section 5.2.5 requires for a home occupation that "not more than a total of
four (4) employees, including residents, are employed on premises.@' The employees do
not work at the premises; they park their personal vehicles there.

       [3]
              However, although Appellants did not raise this issue, because the conditions
are derived from the Zoning Ordinance, both conditions should be amended to limit the
prohibition to storage of materials and parking of business vehicles "outdoors" on
Appellants' residential property.